Order filed November 2, 2021




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00443-CV
                                 ____________

                       GENEVER HUBBITT, Appellant

                                       V.

                       JOHN D. DEAJON JR., Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1166838

                                   ORDER

      Appellant’s brief was due September 16, 2021. No brief or motion to extend
time has been filed. Unless appellant files a brief with this court on or before
November 16, 2021, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.